UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1302


IRENA J. BANKS,

                    Plaintiff - Appellant,

             v.

BOARD OF EDUCATION OF ANNE ARUNDEL COUNTY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:18-cv-01836-CCB)


Submitted: October 19, 2021                                  Decided: February 16, 2022


Before DIAZ and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Paul V. Bennett, BENNETT & ELLISON, P.C., Annapolis, Maryland, for
Appellant. Gregory J. Swain, County Attorney, Kemp W. Hammond, Assistant County
Attorney, Genevieve G. Marshall, Senior Assistant County Attorney, ANNE ARUNDEL
COUNTY OFFICE OF LAW, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irena J. Banks appeals the district court’s order granting the Board of Education for

Anne Arundel County (“the Board”) summary judgment on her race and retaliation claims,

brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17; age discrimination claims, brought pursuant to the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634;

retaliation claims, brought pursuant to the Family and Medical Leave Act, 29 U.S.C.

§§ 2601 to 2654; and retaliation and race and age discrimination claims, brought pursuant

to the Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-

606(a)(1)(i). We affirm.

       It is well settled that “contentions not raised in the argument section of the opening

brief are abandoned.” Suarez-Valenzuela v. Holder, 714 F.3d 241, 249 (4th Cir. 2013)

(emphasis omitted) (internal quotation marks omitted). A party therefore waives review

of any issues not fully briefed and developed in its opening brief. See Canady v. Crestar

Mortg. Corp., 109 F.3d 969, 973-74 (4th Cir. 1997); see also United States v. Caldwell, 7

F.4th 191, 212 n.16 (4th Cir. 2021) (“Any other arguments raised for the first time in his

Reply Brief . . . we deem waived.”); Hensley on behalf of N.C. v. Price, 876 F.3d 573, 580

& n.5 (4th Cir. 2017) (recognizing that an argument is waived where the opening brief fails

to include the basis for it, including “‘citations to the authorities and parts of the record on

which appellant relies’” (quoting Fed. R. App. P. 28(a)(8)(A))).

       In granting the Board’s motion, the district court assumed that Banks met her burden

of establishing a prima facie case of discrimination and retaliation and found that those

                                               2
claims failed because Banks failed to establish pretext. The court also rejected any claims

premised on a job offer rescission after finding that those claims were not properly

exhausted, and that Banks failed to adequately plead a claim premised on the Board’s

failure to hire her in 2018. Banks does not challenge the district court’s dispositive

holdings that she failed to establish pretext for her discrimination and retaliation claims.

Banks also fails to raise a meaningful challenge to the court’s holdings pertaining to the

2018 failure-to-hire and the offer rescission. Banks has thus waived this court’s review of

the appealed-from order. See Suarez-Valenzuela, 714 F.3d at 249.

       Based on the foregoing, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3